UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1233



SEKOUBA FATY,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-504-622)


Submitted:   September 8, 2004        Decided:   September 23, 2004


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Linda S. Wendtland, Assistant Director, Elizabeth J.
Stevens, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Sekouba Faty, a native and citizen of Mali, petitions for

review of an order of the Board of Immigration Appeals (“Board”)

denying his motion to reopen immigration proceedings.              We have

reviewed the record and the Board’s order and find that the Board

did not abuse its discretion in denying Faty’s motion to reopen.

See 8 C.F.R. § 1003.2(a) (2004); INS v. Doherty, 502 U.S. 314,

323-24 (1992).    As found by the Board, the new documents submitted

by Faty fail to resolve the credibility problems that were present

at his immigration hearing and fail to establish his eligibility

for   asylum,   withholding   of    removal,   or   protection   under   the

Convention Against Torture.        Accordingly, we deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                    - 2 -